DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
ALLOWANCE
Applicant’s arguments, see pages 6-12, filed 12/14/2021, with respect to claim 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claims 1-20 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable for reasons set forth on page numbered 6-12 of the Remarks by Applicant filed on 12/14/2021

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        January 29, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872